PER CURIAM
Husband appeals from a judgment dissolving the marriage of the parties in which the trial court found a prenuptial agreement invalid and awarded wife a $25,000 judgment. On de novo review, we find that wife was aware of the nature of husband’s estate and of the consequences of the agreement which she signed and conclude that the prenuptial agreement is valid. See Bauer and Bauer, 1 Or App 504, 464 P2d 710 (1970). Accordingly, we modify the decree to eliminate the $25,000 judgment in favor of wife.
We have reviewed husband’s objections to the attorney fees and spousal support and find no error.
Judgment modified to eliminate judgment of $25,000 in favor of wife; otherwise affirmed. No costs to either party.